Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Charfauros (US 2021/0081285)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilaru (US 2017/0242871) in view of Charfauros* (US 2021/0081285).
	*the cited paragraphs and figures(identical) relied upon below by the examiner are supported by the provisional 62/899,214 filed on 9/12/2019.  

In regard to claims 1, 19, and 20, Kilaru teaches
One or more processors and memory, that stores computer programs to be executed on the one or more processors (¶55 teaches that the client devices contain processors, memory and computer code to be executed on the processor(s) for performing functions)
receiving a request to restore a plurality of files to a first storage system from a backup stored at a second storage system; (fig. 7, step 708 and ¶335, receive a request to restore previously backed up data)
in response to the request to restore the plurality of files included in the backup:
providing from the second storage system to the first storage system, corresponding file relocation metadata for each of the plurality of files, wherein the corresponding file relocation metadata for each of the plurality of files enables accessibility of contents of the plurality of files at the first storage system without storing entire contents of the plurality of files at the first storage system;  (¶335 teaches a request for data stored on the backup can be requested and the shared NFS information can be sent to the primary storage device so that the NFS directory containing the files can be mounted. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system)
providing a corresponding full content version for at least one of the plurality of files that is to be utilized by the first storage system to enable direct access at the first storage system to contents of the at least one of the plurality of files instead of utilizing corresponding file relocation metadata for the at least one of the plurality of files to access the contents of the at least one of the plurality of files. (¶343-344 teaches full files can be restored on the client computing device or the can continue to be accessible through the shared HFS directory (secondary storage).
Kilaru also teaches in ¶66 that metadata can contain the last modified time and the last accessed time for data/files.
Kilaru may not explicitly teach
analyzing metadata associated with each of the plurality of files included in the backup to determine a subset of the plurality of files included in the backup to restore to the first storage system, wherein analyzing the metadata associated with each of the plurality of files included in the backup includes: inferring a corresponding number of times each of the plurality of files included in the backup has been accessed or modified within a particular time period; and determining to include one or more files of the plurality of files in the subset based on whether the inferred corresponding number of times is greater than a threshold number; and based on an analysis of the metadata associated with each of the plurality of files, providing from the second storage system to the first storage system the subset of the plurality of files
However, Charfauros teaches in fig. 7 and 8 and associated ¶69-79 teaches that in response to a restore that only active data may be restored (i.e. a subset of the requested data/files), where active data is defined in ¶4 as “data that have recently been accessed, e.g., previously accessed per a request of one of the computers within a threshold amount of time”, as such the computer “infers” that the determined active data has been accessed/modified within the particular period of time at least once (greater than a threshold of zero).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Charfauros such that data files that were more recently accessed (or within a threshold of time) are selected for restoration over files that do not meet the threshold requirements.  The motivation for making such a modification is that due to the large amount of time it may take to completely restore a primary storage device only recently accessed/modified files are selected to be restored such as to reduce the amount of time to effectively restore the primary storage device.

In regard to claim 2, Kilaru further teaches
wherein in response to receiving the corresponding file relocation metadata for each of the plurality of files, the first storage system generates corresponding file relocation objects for each of the files. (¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system)

In regard to claim 3, Kilaru further teaches
wherein in response to receiving the corresponding file relocation metadata for each of the plurality of files, a filter driver of the first storage system maintains the corresponding file relocation metadata for each of the plurality of files.  (¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system. fig. 3 and ¶284-285, and ¶338 teaches the NFS directory can be managed by the media agent (filter driver) of the client computing system) 

In regard to claim 4, Kilaru further teaches
wherein the corresponding file relocation metadata for each of the plurality of files references a corresponding location associated with the second storage system.  (¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.  ¶283-284 teaches additional aspects of the NFS directory, which includes folders, subfolders, and file location information)

In regard to claim 6, Kilaru further teaches
wherein the metadata associated with the file is comprised of at least one of source metadata associated with the file or inferred metadata associated with the file. 

In regard to claim 7, Kilaru further teaches
wherein analyzing the metadata associated with the file comprises determining whether the metadata associated with the file indicates to restore the file to the first storage system. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files.)

In regard to claim 8, Kilaru further teaches
wherein in response to determining that the metadata associated with the file does not indicate to restore the file to the first storage system, a file relocation object corresponding to the file is maintained on the first storage system.  (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.)

In regard to claim 9, Kilaru further teaches
wherein in response to determining that the metadata associated with the file does not indicate to restore the file to the first storage system, a file relocation metadata object corresponding to the file is maintained on the first storage system. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. 

In regard to claim 10, Kilaru further teaches
wherein the corresponding full content version of the file is provided in response to determining that the metadata associated with the file indicates to restore the file to the first storage system.(¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.)

In regard to claim 11, Kilaru further teaches
wherein determining whether the metadata associated with the file indicates to restore the file to the first storage system comprises determining whether a policy indicates that the file is associated with a group of files. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.)

In regard to claim 12, Kilaru further teaches
wherein in response to determining that the policy indicates that the file is associated with the group of files, restoring to the first storage system the file and one or other files included in the group of files. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.)

In regard to claim 13, Kilaru further teaches
wherein the metadata associated with the file indicates the file is to be restored to the first storage system, wherein providing a corresponding full content version of the file includes determining whether the file is being modified. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.)

In regard to claim 14, Kilaru further teaches
wherein in response to determining that the file is being modified, restoring the file to the first storage system. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files. ¶337, fig. 7. and step 712 teaches that a shared NFS directory may be mounted (i.e. relocation metadata) on the client device to allow the client to access the required files without storing the files on the first storage system.
In regard to claim 15, Kilaru further teaches
further comprising providing modifications associated with the restored file to the first storage system, wherein in response to receiving the modifications associated with the restored file, the first storage system merges the restored file with the modifications.  (¶344 teaches data may be updated (i.e. merged) based on interim activities during a restoration)

In regard to claim 16, Kilaru further teaches
wherein the corresponding full content version for the at least one of the plurality of files is provided in an order that is based on metadata associated with the at least one of the plurality of files. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files.)

In regard to claim 17, Kilaru further teaches
wherein a placement of a file in the order in which the corresponding full content version for the at least one of the plurality of files is provided is based on a frequency at which the file was accessed within a particular period of time.  (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files.)

In regard to claim 18, Kilaru further teaches
wherein a placement of a file in the order in which the corresponding full content version for the at least one of the plurality of files is provided is based on a creation time, last access time, or a last modification time associated with the file. (¶199-219 details how management policies and historical information (metadata) can be taken into account to when determining storage requirements and locations for files.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON W BLUST/Primary Examiner, Art Unit 2137